DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the reinforcement layer comprises: a lower layer including an adhesive; an intermediate layer disposed on the lower layer, the intermediate layer having elongation in a range of 5% to 70%; and an upper layer disposed on the intermediate layer, the upper layer having elongation of less than 5%”.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an intermediate layer on the lower layer, and an upper layer on the intermediate layer, wherein: the lower layer includes an adhesive film, the intermediate layer includes a first polymeric resin, the upper layer includes a second polymeric resin, silica filler, and carbon, the first polymeric resin is different from the second polymeric resin, the intermediate layer is relatively softer than the upper layer, and the upper layer is relatively harder than the intermediate layer”.
Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an upper surface of the reinforcement layer is exposed without being covered with the molding layer, and wherein the upper layer of the reinforcement layer includes a mark in a trench shape”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895